Case:20-01125-MCF13 Doc#:38 Filed:06/25/20 Entered:06/25/20 13:26:40              Desc: Main
 Case no. 20-01125-MCF/NW Document Page 1 of 8
 In Re Leslie Caroline Blair Ramos-Izquierdo


                 IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE DISTRICT OF PUERTO RICO

  IN RE:                                            CASE NO. 20-01125-MCF/NW
  LESLIE CAROLINE BLAIR
  RAMOS-IZQUIERDO                                   CHAPTER 7
  Social Security: xxx-xx-0753

  Address:
  UNIVERSITY GARDENS
  774 GEORGETOWN
  SAN JUAN, PR 00927

  DEBTOR

 REPLY TO CHAPTER 7 TRUSTEE’S OPPOSITION TO DEBTOR’S NOTICE OF
                CONVERSION TO CHAPTER 7, ETC.

 TO THE HONORABLE COURT:

 COMES NOW Debtor, represented by Legal Partners, PSC., and through the undersigned

 attorney respectfully represents and prays as follows:

 1.     On June 16, 2020, Docket No.33, the Chapter 13 Trustee filed a motion titled

 "Chapter 7 Trustee’S Opposition To Debtor’s Notice Of Conversion To Chapter 7 And, In

 The Alternative, For Reconversion To Chapter 7 In The Event Debtor Or Chapter 13 Trustee

 Requests The Dismissal Of The Case," hereinafter the "motion", opposing Debtor's motion

 to convert to Chapter 13.


 2.    Without providing one single legal citation, not one, the Chapter 7 Trustee opposes

 the conversion to Chapter 13 for which the Debtor is entitled, and furthers request in the

 alternative to condition any future dismissal of her case, if and when it happens. The

 Trustee can't prevail on her unsupported opposition, and much less condition future events.



                                              1
Case:20-01125-MCF13 Doc#:38 Filed:06/25/20 Entered:06/25/20 13:26:40            Desc: Main
 Case no. 20-01125-MCF/NW Document Page 2 of 8
 In Re Leslie Caroline Blair Ramos-Izquierdo


                                     DISCUSSION


 Trustee's Failure to Comply with Local Rules

 3.     The Chapter 7 Trustee, as any other litigant, must comply with Local Rules, and in

 this case, she failed to comply with Local Bankruptcy Rule 9013-2(a), which requires that

 motions, such as the one filed by the Chapter 7 Trustee, be supported by a legal

 memorandum, with bold supplied:

        (a) Supporting Memorandum Required With All Written Motions and
        Responses. Except as provided in subsection (b) of this LBR, any motion or
        response thereto must be accompanied by a supporting
        memorandum that contains the points and authorities in support
        of the party's position, together with any affidavits or documents in
        support thereof. The memorandum must also include specific reference
        to the applicable provisions of the Bankruptcy Code, the Federal
        Rules of Bankruptcy Procedure, these LBRs, and/or other
        controlling authorities. The memorandum and motion or response
        thereto may be combined in a single document.

 4.     As previously mentioned, the Chapter 7 Trustee's did not provide a single legal

 citation, much less any legal memorandum. The Trustee should have tried al least to

 acknowledge and anticipate that Marrama v. Citizens Bank of Massachusetts, 549 U.S. 365

 (2007), squarely contradicts the Trustee's position, and that similar arguments of "bad

 faith" were recently discarded in In re Feliciano, No. 19-05016 (EAG), 2019 WL 7041858

 (Bankr. D.P.R. Dec. 19, 2019), cases that we will further discuss in this motion, as the

 Trustee was a party to that case.


 5.     The Trustee must provide the legal justification for opposing Debtor's nearly

 absolute right to convert. Her opposition must be supported with a legal memorandum in

 support, in order to provide the Debtor an opportunity to evaluate the basis for her


                                            2
Case:20-01125-MCF13 Doc#:38 Filed:06/25/20 Entered:06/25/20 13:26:40                  Desc: Main
 Case no. 20-01125-MCF/NW Document Page 3 of 8
 In Re Leslie Caroline Blair Ramos-Izquierdo


 opposition, and to form an educated opinion as to the merits of Trustee's request and object

 to it if necessary, which we are doing despite the bare unsupported opposition.


 6.     Failing to comply with Local Bankruptcy Rule 9013-2(a), should be sufficient to

 summarily deny or strike1 Trustee's unsupported opposition, and accordingly it should be

 denied.


 Miscellaneous Bare Oppositions


 7.     Without waiving Debtor's objection to Trustee's failure to comply with Local Rules

 and that her motion is completely unsupported by existing law, Debtor addresses the

 general and miscellaneous allegations made.


 8.     The Trustee alleges that the Debtor's only income is from social security $2,278.00

 that no amended schedules have been filed, and that no plan has been filed. See ¶7, 8 and

 9 respectively of Trustee's motion.


 9.     It is true that the Debtor has not filed a Chapter 13 Plan, but she is unable to file it

 until the case is converted to Chapter 13. We take this opportunity to represent to this




        1
               Local Bankruptcy Rule 1001-1
               (f) Failure to Comply with Local Rules. The court, sua sponte or on the
               motion of any interested party, may impose sanctions for failure to comply
               with these rules. Sanctions may include but are not limited to: the
               imposition of monetary sanctions; non-monetary sanctions; dismissal of
               the case or proceeding; striking of papers filed with the court; or denial of
               the relief sought, as the court in its discretion deems appropriate

                                               3
Case:20-01125-MCF13 Doc#:38 Filed:06/25/20 Entered:06/25/20 13:26:40               Desc: Main
 Case no. 20-01125-MCF/NW Document Page 4 of 8
 In Re Leslie Caroline Blair Ramos-Izquierdo


 Honorable Court that a draft of the plan has been prepared and that it will be filed soon

 after the case is converted to Chapter 13.


 10.    Even though it is not required to convert a case to Chapter 13, the amended

 Schedules I & J were filed on June 19, 2020, Docket No. 35, and reflect that the Debtor will

 receive rental income of $1,100.002 in addition to her very good social security income. In

 addition, the Debtor adjusted some of her expenses to make sure that the Chapter 13 plan,

 to be filed, complies with all confirmation requirements, including sufficient monthly

 disposable income to fund a plan.


 Unsupported Bad Faith

 11.    Unfortunately, the Chapter 7 Trustee throws stripped allegations of "bad faith" in

 Debtor's intentions to convert her case to one under Chapter 13, suggesting perhaps that

 she should not try to protect her assets, and in particular the real property in which her

 Daughter and her family reside, a fact that the Trustee did not bring forth in her motion.


 12.    The Debtor's right to convert to Chapter 13 is nearly absolute, and governed by

 section 706(a)3, which provides that the Debtor may convert a Chapter 7 case to Chapters



        2
               Line 8a. of Schedule I, page 4 of 8, Docket No. 35.
        3
               (a) The debtor may convert a case under this chapter to a case under
               chapter 11, 12, or 13 of this title at any time, if the case has not been
               converted under section 1112, 1208, or 1307 of this title. Any waiver of the
               right to convert a case under this subsection is unenforceable.
               ...
               (d) Notwithstanding any other provision of this section, a case may not be
               converted to a case under another chapter of this title unless the debtor
               may be a debtor under such chapter.

                                              4
Case:20-01125-MCF13 Doc#:38 Filed:06/25/20 Entered:06/25/20 13:26:40                 Desc: Main
 Case no. 20-01125-MCF/NW Document Page 5 of 8
 In Re Leslie Caroline Blair Ramos-Izquierdo


 11, 12, or 13 “at any time” if the case has not previously been converted under

 sections 1112, 1208, or 1307. 11 U.S.C. §706(a), subject to the condition that the

 Debtor may be a Debtor under such Chapter. The statue clearly appears to grant the debtor

 an absolute right to convert, subject to not having any prior conversions.


 13.    However, the Supreme Court, in Marrama clarified that the right is not absolute,

 even if the statute suggests otherwise, and that in extreme cases that "absolute" right can

 be curtailed, creating an exception to a debtor's right to convert where he or she acted in

 bad faith before the filing of the petition and/or during the pendency of the chapter 7 case.

 Id. at 374-75, 127 S. Ct. 1105. To justify its reasoning, the Supreme Court reasoned bad-faith

 conduct is “tantamount to a ruling that the individual does not qualify as a debtor under

 chapter 13”. But the Marrama Court, did not specify what constitutes "bad faith", but

 instead emphasized that to deny the nearly absolute right to convert to Chapter 13 should

 be only applied "in “extraordinary cases” of bad faith where the debtor's “atypical”

 conduct separates him or her from “[t]he class of honest but unfortunate debtors . . .

 Congress sought to give . . . the chance to repay their debts should they acquire the means

 to do so.” Id. at 374, 375, 127 S. Ct. 1105 n.11. In Marrama, for example, the debtor, in bad

 faith, made misleading and inaccurate statements in his schedules in order to conceal

 significant assets. Id. at 368, 127 S. Ct. 1105. See In re Feliciano, at 2.


 14.    Mrs. Blair, the debtor in this case, clearly qualifies to be a Debtor under Chapter 13

 under Section 109(e), because she meets the requirement of being “an individual with

 regular income” whose secured and unsecured debts are less than the established limits.

 The Trustee did not even adventure to allege otherwise. The Debtor receives a very good

                                                5
Case:20-01125-MCF13 Doc#:38 Filed:06/25/20 Entered:06/25/20 13:26:40                 Desc: Main
 Case no. 20-01125-MCF/NW Document Page 6 of 8
 In Re Leslie Caroline Blair Ramos-Izquierdo


 and steady social security income, and now she will receive rental income allowing her to

 retain the family property and to fund a Chapter 13 plan. The Debtor will timely file a plan,

 but it will be premature to file it pre-conversion. The Debtor need not "confirm" the plan

 to convert to Chapter 13, see Santiago-Monteverde v. Pereira (In re Santiago-Monteverde),

 512 B.R. 432, 443 (S.D.N.Y. 2014) cited in support in Feliciano, at 3. “[i]f a debtor seeking

 conversion to Chapter 13 has income that is sufficiently regular and stable to enable him

 or her to make payments under some hypothetical Chapter 13 plan, the gatekeeping

 definitional requirement of 101(30) is satisfied.”.


 15.    Again, the Trustee has not even attempted to support her allegation of bad faith, as

 there is none. See, In re Moore, 577 B.R. 836, 837 (Bankr. D. Mass. 2017) (granting

 debtors' motion to convert to chapter 13, finding that “the debtors' decision to convert, even

 if motivated by a desire to prevent the trustee from selling their home, does not constitute

 bad faith under Marrama.” Debtor's request to convert is predicated in her interest in

 protecting her assets and her family's welfare, and there nothing wrong with that. She

 deserves a reasonable opportunity to propose a confirmable plan, including the best

 interests of creditors test under section 1325(a)(4).


 16.    The Trustee suggests, without any legal support, that if the case is converted to

 Chapter 13, as it is Debtor's nearly absolute right, that somehow it be preconditioned to

 being reconverted to Chapter 7 if it where to be dismissed at any time in the future. As

 stated before, the Trustee provides no legal support, the request is premature and

 unwarranted. We are certain, and we can provide specific instances if contested by the

 Trustee, that the Chapter 13 Trustee will move for the reconversion to Chapter 7, if he

                                               6
Case:20-01125-MCF13 Doc#:38 Filed:06/25/20 Entered:06/25/20 13:26:40                 Desc: Main
 Case no. 20-01125-MCF/NW Document Page 7 of 8
 In Re Leslie Caroline Blair Ramos-Izquierdo


 believes there are reasons supporting such reconversion, not economic and/or operational

 considerations only, as it's seems is the underlying theme in Trustee's opposition and bad

 faith allegation. If and when, the "dismissal" scenario comes up, arguendo, the Debtor

 would be entitled under her due process rights to argue in favor or against the reconversion

 to Chapter 7 and to present evidence and legal support, which is lacking in the Chapter 7

 Trustee's opposition.


                                       CONCLUSION


 17.    It is Trustee's burden to show a valid opposition to Debtor's nearly absolute right to

 convert to Chapter 13. It is Trustee's obligation to comply with Local Bankruptcy Rules. The

 Trustee has not met her burden, and cannot meet her burden. The Trustee's motion should

 be summarily denied and the case converted to one under Chapter 13, allowing Debtor to

 file a plan.


 WHEREFORE we pray from this Honorable Court to strike and/or deny Trustee's

 opposition to Debtors Notice to Convert to Chapter 13, as it failed to meet her burden and

 to comply with Local Bankruptcy Rule 9013-2(a), with any further relief that is just and

 proper.

 I HEREBY CERTIFY that on this date, I electronically filed the foregoing with the Clerk
 of the Court using the CM/ECF system which will send notification, upon information and
 belief, of such filing to: Monsita Lecaroz Arribas, Esq., U.S. Trustee’s Office, and Noreen
 Wiscovitch Rentas, Esq., in addition to any and all parties registered in this case to receive
 CM/ECF Notices. We will serve by regular mail this document to any the above-named
 persons, upon knowing that they are non CM/ECF participants.
 RESPECTFULLY SUBMITTED.
 In Carolina, Puerto Rico, June 25, 2020


                                               7
Case:20-01125-MCF13 Doc#:38 Filed:06/25/20 Entered:06/25/20 13:26:40     Desc: Main
 Case no. 20-01125-MCF/NW Document Page 8 of 8
 In Re Leslie Caroline Blair Ramos-Izquierdo


                                                  LEGAL PARTNERS, P.S.C.
                                            138 Winston Churchill Ave., PMB 316
                                                     San Juan, P.R. 00926-6023
                                                      Telephone: (787) 791-1818
                                                            Fax: (787) 791-4260

                                                      /s/Juan M. Suárez Cobo
                                                     JUAN M. SUÁREZ COBO
                                                                  USDCPR 211010
                                                           suarezcobo@gmail.com
                                                                      Attorney for:
                                             Leslie Caroline Blair Ramos-Izquierdo




                                       8
